Shiextag, J.
(dissenting). I dissent. Under the law of New York a subletting for the full term amounts to an assignment. The subtenant, therefore, became an assignee with the consent of the landlord, who accepted rent for the “ summer months ”, which phrase by construction of the parties included the month of September.
The conditions under which a landlord may evict an occupant who is a subtenant and who remains after the expiration of the tenant’s lease are limited by a provision of the Rent Regulation for Housing which went into effect October 16, 1946. Under that provision (Regulation, § 6, subd. [c], par. [1]) the subtenant may be evicted ‘1 unless the rental agreement between the landlord and tenant contemplated the subleasing of the entire accommodations or substantially all of the individual units therein, by the tenant, or unless under the local law there is a *574tenancy relationship between the landlord and subtenant or other such occupant.” (Italics mine.) (11 Federal Register 12093-12094.)
The facts show that the subtenant is protected under the local law which treats the subletting under these circumstances as an assignment. Moreover, the term”' contemplated ” as used in the regulation was designed to cover precisely the kind of case now pending. If a lease does not permit subletting except on consent of the landlord and such consent is given, it should he held that the rental agreement contemplates subletting under appropriate conditions.
Hammer, J., concurs with Hecht, J:; Shientag, J., dissents in opinion.
Order affirmed.